DETAILED ACTION
Regarding Claims 6 and 17. Cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-16, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite calculating a final state information, but the original disclosure does not disclose how to calculate said information. On pages 18 and 19, the original disclosure states calculating a final state information, but there is no further detail as to how to calculate such information, as comparing step does not provide any guidance.

Claims 1-5, 7-16, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
          The claims 1-5, 7-16, 18-19 recite calculating a final state information, but the original disclosure does not disclose how to calculate said information. On pages 18 and 19, the original disclosure states calculating a final state information, but there is no further detail as to how to calculate such information, as comparing step does not provide any guidance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beers et al., US-PGPUB 2014/0070042 (hereinafter Beers)

          Regarding Claims 1, 13 and 18, 19. Beers discloses shoelace adjusting device configured to adjust a shoelace attached to a shoe, the shoelace adjusting device (Abstract) comprising: a motor configured to operate to adjust at least one part of the shoelace (Paragraph [0083], motorized tightening device; Fig. 1, 160), (Claim 13: a second motor configured to rotate in a same direction as the first motor and to operate to move the at least one part of the shoelace (Paragraph [0083], rapid adjustment of multiple motorized tightening devices, which inherently involve motors rotating in the same direction for rapid tightening or loosening); a sensor portion comprising a motion sensor (Paragraph [0165], gyroscope and accelerometer; Paragraph [0175]), and a processor (Paragraph [0005], control unit; Paragraphs [0142]-[0143]; Fig. 31, 302) configured to determine whether the shoe is being used in a running state, a walking state, or a sitting state based on sensing information from the motion sensor and to change a level for tightening the shoelace based on respective states (Paragraph [0202], level of tensioning based on sitting, running or walking),

a communicator configured to exchange data with a mobile terminal (Paragraph [0077]), wherein the processor calculates final state information by comparing state information of a wearer of the shoe, received from the mobile terminal, with state information, determined based on sensing information from the motion sensor, and is configured to change a level for tightening the shoelace based on the final state information (Paragraph [0091], compares the open (or fully loosen state) command received from the remote device to the tension state sensed by the sensors at the time the command received and adjusting the tension until reaching the final open state when the tension is below the threshold)

          Regarding Claims 2 and 14. Beers discloses the sensor portion further comprises: a flex sensor configured to detect a bent state of the shoelace, and wherein the processor is configured to change a level for tightening the shoelace based on flex-sensing information from the flex sensor and state information of the shoe (Paragraph [0164], three-point bend indicator)

          Regarding Claims 3 and 15. Beers discloses a pressure sensor configured to detect a pressure (Paragraph [0163]), and wherein the processor determines whether the shoe is being used in a running state, a walking state, or a sitting state based on sensing information from the motion sensor (Paragraph [0165]) and pressure sensing information from the pressure sensor (Paragraph [0163]), and is configured to change a level for tightening the shoelace based on respective states (Paragraph [0202])

          Regarding Claim 9. Beers discloses the motor comprises: a first motor configured to operate to move one part of the shoelace; and a second motor configured to operate to move another part of the shoelace (Paragraph [0083]), and wherein the processor performs control to differently tighten a left side and a right side of the shoelace based on sensing information from the motion sensor (Paragraph [0006]; [0082]; [0086])

          Regarding Claim 10. Beers discloses the processor is configured to change a level for tightening the shoelace based on a moving speed of the shoe (Paragraph [0165] activity level; [0202])

         Regarding Claim 11. Beers discloses the processor determines whether the shoelace is a shoelace of a left shoe or a shoelace of a right shoe based on sensing information from the motion sensor, and is configured to change a level for tightening the shoelace based on determination information (Paragraph [0006]; [0082]; [0086])

          Regarding Claim 12. Beers discloses communicator configured to exchange data with a mobile terminal, wherein the processor receives shoelace tightness information from the mobile terminal and is configured to change a level for tightening the shoelace based on the received shoelace tightness information (Paragraphs [0009]-[0015]; [0077])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Beers et al., US-PGPUB 2014/0070042 in view of Walker et al., US-PGPUB 2017/0265594 (hereinafter Walker)

          Regarding Claim 4. Beers discloses using a pressure sensor to detect high pressure region during tightening (Paragraph [0167])

Beers does not disclose when the pressure sensing information is equal to or greater than a first reference value for a predetermined period of time, the processor determines that a foot of a wearer of the shoe is in a swollen state, and is configured to change a level for tightening the shoelace in response to the swollen state 

Walker discloses a capacitive sensor (Paragraph [0031]), when the pressure sensing information is equal to or greater than a first reference value for a predetermined period of time (Paragraph [0035], threshold), the processor determines that a foot of a wearer of the shoe is in a swollen state (Paragraph [0047], any part of the foot in a swollen state or expansion of the foot is obviously associated with the pressure exceeding the reference (when the swollen state was absent); Paragraph [0087], exceed reference when present), and is configured to change a level for tightening the shoelace in response to the swollen state (Paragraph [0069], tighten or loosen based on received sensor information (Paragraph [0045])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Walker in Beers and when the pressure sensing information is equal to or greater than a first reference value for a predetermined period of time, the processor determines that a foot of a wearer of the shoe is in a swollen state, and is configured to change a level for tightening the shoelace in response to the swollen state, so as to provide relief to the shoe wearer by loosening the shoelace automatically. 

          Regarding Claims 5 and 16. Beers discloses changing a level for tightening the shoelace based on the state of taking off the shoe or the state of putting on the shoe (Paragraphs [0089]; [0091])

Beers does not disclose the processor further determines whether the shoe is taken off or put on based on sensing information from the motion sensor, and is configured to change a level for tightening the shoelace based on the state of taking off the shoe or the state of putting on the shoe.

Walker discloses determining whether the shoe is taken off or put on based on sensing information from the motion sensor and is configured to change a level for tightening the shoelace based on the state of taking off the shoe or the state of putting on the shoe (Paragraph [0069], tightening or loosening based on sensor information, which includes detecting presence of foot (shoe put on) or absence of foot (or shoe taken off); Figs. 12-18).

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Walker in Beers and have the processor determine whether the shoe is taken off or put on based on sensing information from the motion sensor, and is configured to change a level for tightening the shoelace based on the state of taking off the shoe or the state of putting on the shoe, so as to provide comfort to the shoe wearer by automatically adjusting the shoelace as needed.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al., US-PGPUB 2014/0070042 in views of Walker et al., US-PGPUB 2017/0265594 and Abreu, US-PGPUB 2004/0059212 (hereinafter Abreu)

           Regarding Claims 7 and 8. Beers does not disclose the processor receiving temperature (Claim 8: humidity) information from the mobile terminal, and is configured to change a level for tightening the shoelace based on the received temperature (Claim 8: humidity) information

Walker discloses a capacitive sensor (Paragraph [0031]), and the processor determining a change in the temperature of the footwear (Paragraph [0053]) and humidity (Claim 5)

Abreu discloses measuring the physiological parameters of the body, and includes transmitting temperature information from the remote device to the footwear, where the footwear adjusts the setting of the footwear accordingly with the information received (Paragraph [0258]). Note. Humidity is also a known physiological parameter of the body.

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Walker and Abreu in Beers and have the processor receive the temperature (Claim 8: humidity) information from the mobile terminal, and configured to change a level for tightening the shoelace based on the received temperature (Claim 8: humidity) information, so as to provide comfort to the shoe wearer by automatically adjusting the shoelace as needed.

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive, as the original disclosure still does not disclose how to calculate the final state based on the comparison.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857